Citation Nr: 1809933	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residual of traumatic brain injury (TBI) with subjective complaints of headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran had active service from August 1977 to January 1978 and from July 2005 to July 2007.

This matter came before the Board of Veterans' Appeals (Board) from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was afforded a videoconference hearing in March 2016 before the undersigned.  A transcript has been associated with the record.

When this case was most recently before the Board in June 2016, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Veteran submitted additional evidence since the February 2017 supplemental statement of the case with a waiver of initial Agency of Original Jurisdiction (AOJ) review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

It appears that the issue of whether new material evidence has been received to reopen a claim for service connection for a right eye disability has been raised by the record in a June 2017 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

At the outset, the Board notes that the Veteran submitted correspondence in February 2017, in pertinent part implying that his claims for service connection for a right heel injury and hypertension were still pending.  Service connection for hypertension and chronic plantar fasciitis of the right foot with talus chip fracture was granted, effective from August 1, 2007.  As such, there is no pending action required for these issues.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issue on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's residuals of TBI have been manifested by subjective complaints of headaches; and by facets of cognitive impairment and subjective symptoms interfering with instrumental activities of daily living-of no more than mild in severity; TBI residuals rated as a "2" or higher in one or more facets are not shown.

2.  Resolving doubt in favor of the Veteran, headaches have been manifested by prostrating attacks averaging one in two months over the last several months; prostrating attacks occurring on an average of once a month over the last several months have not been demonstrated.


CONCLUSIONS OF LAW

1.  Throughout the rating period, the criteria for a disability rating in excess of 10 percent for residuals of a TBI are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2017).

2.  The criteria for a separate 10 percent disability rating for headaches are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initial disability rating issues are generally considered "downstream" elements of the service connection claim.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159 (b) (3) (i) (2017) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned in March 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This case was remanded in June 2016 to afford the Veteran VA examinations.  In January 2017 the Veteran was afforded VA examinations.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria and Analysis

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2017); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Veteran's disability has been evaluated as 10 percent disabling under Diagnostic Code 8045-8100.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  Diagnostic Code 8045 contemplates brain disease due to trauma, while Diagnostic Code 8100 pertains to migraine headaches.

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114 , if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Pursuant to Diagnostic Code 8100, headaches with characteristic prostrating attacks averaging less frequently than one in two months over the last several months are rated 0 percent disabling.  Headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated 30 percent disabling.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a (2017).

In this case, the Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.  In addition, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.3 (2017).

The Veteran was afforded a VA examination in September 2007 in which he reported daily headaches at a level three, that were throbbing on the right side in the back with no other associated symptoms, and that usually lasting for no longer than four hours.  Treatment included medication that reduced the headaches; during the headaches, he was able to accomplish his daily activities of daily living without any interference.

In a September 2008 VA TBI evaluation note, the Veteran reported concentration problems, sleep problems, neck pain, localized low back pain, and headaches brought on by strong emotions and bright lights that were alleviated by medication.  The Veteran reported no dizziness, nausea, change of taste or smell, or loss/increase of appetite; mild loss of balance, poor coordination, headaches, vision problems, sensitivity to light, numbness/tingling on part of his body, and feeling depressed/sad; moderate hearing difficulty, sensitivity to noise, poor concentration, forgetfulness, difficulty making decisions, slowed thinking, fatigue, feeling of anxious or tense, and poor frustration tolerance; and very severe difficulty falling or staying asleep.  He denied any motor/sensory deficit and any memory/vision problems.  It was noted that he had mild TBI, mild headaches, and did not require any daily prophylactic medication.

The Veteran was afforded a VA examination in August 2009 in which he reported headaches and some sleep problems.  It was noted that the sleep disturbances were most likely related to depression, anxiety, and back pain.  His headaches occurred once per day at a level between three to six, without any other associated symptoms, and was relieved by medication.  The Veteran reported being able to function when he had a headache although he reported some mild loss of concentration, feeling of vertigo, and lightheadedness with nausea if he moved fast.  He was diagnosed with head contusion with residual non-prostrating tension headaches.

The Veteran was afforded a VA examination in May 2011 in which it was noted that he had no history of: dizziness or vertigo; seizures; pain; autonomic dysfunction; malaise; psychiatric symptoms; other cognitive symptoms; neurobehavioral change; bowel problems; bladder problems; erectile dysfunction; hypersensitivity to light/sound; speech/swallowing difficulty; decreased sense of taste or smell; endocrine dysfunction; cranial nerve dysfunction.  His headaches were noted as daily, lasting one to three hours, located behind his right eye, associated mild pain above his left ear, and throbbing; medication was noted as working in 45 minutes with no other symptoms occurring during headache.  The Veteran noted that if he bent down and stood up, he would fall to the right side; the VA examiner stated that there was no objective evidence on examination to substantiate this.  The examiner noted minimal evidence to suggest memory impairment, and the Veteran had some sleep disturbances that were most likely related to his depression and anxiety problem.  The examiner diagnosed mild TBI, residual non-prostrating tension headache.

In March 2012 the VA examiner provided an addendum that showed no impairment of memory, attention, concentration, or executive function; normal judgement; social interaction routinely appropriate; always oriented to person, time, place and situation; normal motor activity; normal visual-spatial orientation; subjective symptoms (mild headaches) did not interfere with work, instrumental activities of daily living; or other close relationships; insufficient evidence to establish neurobehavioral effects; an ability to communicate by spoken and written language and to comprehend spoken and written language; and normal consciousness.

VA treatment records in June 2015 showed an unremarkable MRI of the brain and no intra-cranial hemorrhage.

The Veteran and his spouse submitted a statement in February 2016, attesting to his two to three migraine headaches per week and that he took medication to lessen the discomfort. 

During the March 2016 hearing before the undersigned, the Veteran described the severity of his posttraumatic headaches and indicated that his balance problems had also worsened. 

In response to the Board's remand, the Veteran was afforded VA examinations in January 2017 in which it was noted that his treatment plan include taking medication for the headaches; if he did not take medication early, he could have a headache all day that stopped his activities.  He reported weekly headaches that lasted less than one day and caused pain localized to one side of the head, hypersensitivity on scalp at location of head pain, and right eye tearing.  He did not have characteristic prostrating attacks of migraine / non-migraine headache pain.  The Veteran reported sleep disturbances, that his short-term memory was not good, that his concentration was worse, that he tended to lean to the right side, and he had mild episodes of vertigo when doing physical activities.  The VA examiner noted a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing; normal judgment; social interaction routinely appropriate; always oriented to person, time, place, and situation; normal motor activity; normal visual spatial orientation; headaches, sleep, anger, and irritability mildly interfered with work, instrumental activities of daily living, or work, family or other close relationships; one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but did not preclude them; ability to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language; and normal consciousness.  The examiner noted residuals of TBI included issues with gait, coordination, and balance; headaches, including migraine headaches; and mental disorder.

In a case such as this, in which, given the nature of the symptoms, there is likely to be some overlap.  Where no delineating of symptoms is apparent, the Board has given the Veteran the benefit of the doubt and attributed his symptoms to the service-connected residuals of a TBI with subjective complaints of headaches.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 183 (1998).

The Board notes that service connection already has been established for the Veteran's posttraumatic stress disorder (PTSD) with mild cognitive disorder, and for tinnitus; and that evaluating the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14  (2017).  With regard to symptoms such as chronic sleep impairment and emotional and behavioral dysfunction, such is contemplated in the rating criteria for PTSD.

With regard to executive function, a level of severity of "1" is warranted for a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

Examiners also have noted the Veteran's judgment as normal.  In this regard, a level of severity of "0" is warranted.

Examiners have noted the Veteran's social interaction as appropriate.  In this regard, a level of severity of "0" is warranted.

Examiners have noted the Veteran as always oriented to person, time, place, and situation.  In this regard, a level of severity of "0" is warranted based on evidence of no impairment.

Although the Veteran has complained of vision problems; examiners also have noted the Veteran's motor activity and visual spatial orientation as normal.  In this regard, a level of severity of "0" is warranted based on evidence of normal findings.

Examiners found three or more subjective symptoms that mildly interfered with work or instrumental activities of daily living; or work, family, or other close relationships.  In this regard, a level of severity of "1" is warranted based on evidence of intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound and light. 

Examiners found one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but did not preclude them.  In this regard, a level of severity of "1" is warranted.

Examiners have found that the Veteran was able to communicate by spoken and written language, and to comprehend spoken and written language.  In this regard, a level of severity of "0" is warranted based on the Veteran's ability to communicate.

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one disability evaluation is assigned for all the applicable facets.  In this case, the overall evidence warrants a 10 percent evaluation based upon the highest severity level of "1," which was provided for the following facets: executive function, subjective symptoms that mildly interfere with work or instrumental activities of daily living, and neurobehavioral effects.

A disability rating in excess of 10 percent for residuals of TBI is not warranted. There is no evidence of physical dysfunction; and the Veteran's emotional and behavioral dysfunction has been separately evaluated. 

In assessing the severity of the Veteran's residuals of a TBI, the Board has considered the Veteran's and his spouse's assertions regarding his symptoms, which they are certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria to support a disability rating in excess of 10 percent require medical evidence within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, lay assertions are not more persuasive than objective medical findings which, as indicated above, support no more than a 10 percent disability rating throughout the rating period.

Hence, the Board has no discretion in this matter and must predicate its determination based on the evidence of record.  See, cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As noted above, headaches are to be evaluated separately from residuals of TBI and from other subjective headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100; see also 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).

Here, although it has been noted that the Veteran does not have characteristic prostrating attacks of migraine / non-migraine headache pain, he has reported that if he did not take medication early for his headaches, he could have a headache all day that stopped his activities.  He reported weekly headaches that lasted less than one day.  Resolving doubt in favor of the Veteran, a separate 10 percent disability rating is warranted for headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  That is, the Board finds that there is evidence of headaches with prostrating attacks averaging one in two months over the last several months.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  At no time, however, have prostrating attacks occurring on an average of once a month over the last several months been demonstrated, to warrant a disability rating in excess of 10 percent for headaches. 

Consideration has been given to assigning additional staged ratings; however, at no during the period under review does the disability on appeal warrant higher ratings under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505, 509-510.

Finally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, there is no evidence that the Veteran is unable to gain or maintain substantially gainful employment due to his headaches as the residual of TBI.  Thus, entitlement to TDIU has not been raised by the record. 

For the foregoing reasons, the Board finds that, throughout the rating period, the preponderance of the evidence is against a disability rating in excess of 10 percent for residuals of a TBI; but the evidence favors of a separate 10 percent disability evaluation for associated headaches.


ORDER

A disability evaluation in excess of 10 percent for residuals of a TBI is denied.

A separate 10 percent disability rating for associated headaches is granted, subject to the pertinent legal authority governing the payment of monetary awards.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


